DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed November 25, 2020, with respect to the rejection(s) of claim(s) 37, 39-44, 46-49, 51-54, 59-60, 64 and 65 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gorman (US 2008/0295265; see Fig. 1A; electric cable 6a).

Election/Restrictions
Claims 61-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 2, 2019.
Claims 1-36, 38, 45, 50, 55-58, and 66-67 are cancelled.
Claims 37, 39-44, 46-49, 51-54, 59-60, 64 and 65 are present for examination.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37, 39, 40, 41, 48, 59 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Peterson (US 2,446,387) in view of Gorman (US 2008/0295265).
Regarding claim 37, Peterson discloses a method of supplying power, the method comprising installing an armored cable in a vertical position, wherein the cable comprises: (a) a conductor core (31 - 33; see Fig. 5); (b) an integral support (41; rubber; Col. 8, line 15), wherein the integral support (i.e. rubber filled) does not contain a tensile member (e.g., not mentioned tensile member); and (c) a cover layer (44); wherein: the integral support (41) is configured to prevent the conductor core from slipping within the armor layer due to a gravitational force (see Fig. 5), the integral support applying a first force on the exterior of the conductor core (31 -33), the first force being greater than a gravitational force on the conductor core; and the integral support (41) applying a second force on the interior of the cover layer (44; i.e. cover 44 wrapped around 41), the second force can be made greater than a gravitational force on the conductor core (31-33) and the integral support (41) as the cover layer (44) is to provide encasing forces on the wire (43) and coating (42) between the integral support (41) and the cover (44; see Fig. 5).
Peterson does not disclose, in Fig. 5, a metallic armor layer. However, Peterson discloses, in Figs. 2-4, that a cover layer can be a metallic armor layer (16; Col. 7, line 31). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the metallic armor layer (16 of Figs. 2-4) as the cover layer (44 of Fig. 5) for protecting cables in confining electrical stresses or eliminating interference.
Peterson substantially discloses all the claimed limitations including wherein the armored cable is installed in the orientation that can be used without the use of a horizontal offset (e.g., Fig. 1 -5), except “in a substantial vertical position”.  Gorman teaches an electrical cable (6a) is used in a substantial vertical position without the use of a horizontal offset to provide electricity for an apparatus application of a multistory building (see Fig. 1A). It would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the teaching of Gorman and Peterson together in order to have protective electrical cable for providing electricity to be used for various electrical apparatus on a multistory building such as a window cleaning apparatus, such running a vertical cable is only conventional in the art as illustrated in Fig. 1A of Gorman. 
Regarding claim 39, Peterson discloses the method of claim 37, wherein the conductor core comprises at least three conductors (e.g., three wires 31 -33).
Regarding claim 40, Peterson discloses the method of claim 39, wherein the conductor core further comprises a ground wire (e.g., element 36, 37, 39). C
Regarding claim 41, Peterson discloses the method of claim 37, wherein the cable further comprises a tape (40) separator around the conductor core (31 -33).
Regarding claim 48, Peterson discloses the method of claim 37, wherein the cable (44) is free of a jacket on the exterior of the layer (i.e. layer 44 is the outermost layer; see Fig. 5).
Regarding claim 59, Peterson discloses the method of claim 37, wherein the cover layer (44; see Fig. 5) comprises a concave side (i.e. inside surface) facing the integral support (41), and portions of the integral support fill concavities created by the concave side (see Fig. 5).
Regarding claim 64, Peterson discloses the method of claim 37, wherein the cover cable further comprises a ground wire (36-39) between the integral support (41) and the cover layer (44).

Claims 46 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson in view of Gorman, and further in view of Falciglia (US 5,350,885).
Regarding claims 46 and 47, Peterson substantially disclose all the claimed limitations except "wherein the armor layer is helically wound around the integral support” and “wherein the outer surface of the integral support is substantially round prior to application of the armor layer”. However, Falciglia teaches, in Fig. 7, wherein the armor layer (66) is helically wound around the integral support (64) and wherein the outer surface of the integral support (64) is substantially round prior to application of the armor layer (66). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the teaching of Falciglia with that of Peterson and Gorman in order to make an armor layer that is helically would around an integral support, since such helically armor layer is only conventional in the art as taught by Falciglia. 

Claims 42, 43, 44, 49, 51 -54, 60, and 65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US 2,446,387) in view of Lochkovic (US 2005/0013573), and further in view of Gorman (US 2008/0295265).
Regarding claim 49, Peterson discloses a method of supplying power, the method comprising installing an armored cable in a substantial vertical position, wherein the armored cable consists essentially of: (a) a conductor core (wire 31 -33); (b) an integral support (see Fig. 5; integral support 41); and (c) a cover layer (44) around the integral support. Peterson does not disclose, in Fig. 5, a metallic armor layer. However, Peterson discloses, in Figs. 2-4, that a cover layer can be a metallic armor layer (16; Col. 7, line 31). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the metallic armor layer (16 of Figs. 2-4) as the cover layer (44 of Fig. 5) for protecting cables for confining electrical stresses or eliminating interference.
Peterson does not disclose, in Fig. 5, a metallic armor layer. However, Peterson discloses, in Figs. 2-4, that a cover layer can be a metallic armor layer (16; Col. 7, line 31). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to incorporate the metallic armor layer (16 of Figs. 2-4) as the cover layer (44 of Fig. 5) for protecting cables for confining electrical stresses or eliminating interference.
Peterson substantially discloses all the claimed limitations including the conductor core comprises two or more conductors (31 -33; see Fig. 4) and a ground wire (36-39) adjacent at least one of the conductors (A); and the integral support (e.g., 41 support between space; see Fig. 5), except “wherein the integral support comprises polyvinyl chloride (PVC)”. Lochkovic teaches wherein the integral support comprises polyvinyl chloride (PVC; see paragraph 35, line 18). It would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the polyvinyl chloride (PVC), microspheres and foaming agent of Lochkovic with that of Peterson in order to make a conventional support integral between the conductor wires and the armor layer since such material is only known insulating material in the art.
Peterson and Lochkovic substantially disclose all the claimed limitations including wherein the armored cable is installed in the orientation without the use of a horizontal offset (e.g., the references do not mention anything about horizontal offset), and silent as to teach “in a substantial vertical position”. Gorman teaches an electrical cable (6a) is used in a substantial vertical position without the use of a horizontal offset to provide electricity for an apparatus application of a multistory building (see Fig. 1A). It would have been obvious for one of ordinary skill in the art at the time of the invention was made to 
Regarding claim 51, Peterson discloses the method of claim 49, wherein the conductor core (31, 32, and 33) comprises at least three conductors (see Fig. 5).
Regarding claims 42, 43, 44, and 52-54, Peterson substantially discloses all the claimed limitations including the conductor core comprises two or more conductors (31 -33; see Fig. 5) and a ground wire (36-39) adjacent at least one of the conductors (A); and the integral support (e.g., 41 support between space; see Fig. 5), except “wherein the integral support comprises polyvinyl chloride (PVC)”; “ wherein the integral support further comprises microspheres dispersed throughout the integral support”; “wherein the integral support comprises voids created by a foaming agent”; and “polyvinyl chloride (PVC) and microspheres”.
However, Lochkovic teaches wherein the integral support comprises polyvinyl chloride (PVC; see paragraph 35, line 18); wherein the integral support further comprises microspheres (see paragraph 79, last sentence) dispersed throughout the integral support; wherein the integral support comprises voids created by a foaming agent (see paragraph 81, line 13).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention was made to incorporate the polyvinyl chloride (PVC), microspheres and foaming agent of Lochkovic with that of Peterson and Gorman in order to make a conventional support integral between the conductor wires and the armor layer thereby provide stability of the encasing cores therein, furthermore, such material is a known insulating material in the art.
Regarding claim 60, Peterson discloses the method of claim 49, wherein the cover layer (44; see Fig. 5) comprises a concave side (i.e. inside surface) facing the integral support (41), and portions of the integral support fill concavities created by the concave side (see Fig. 5).
Regarding claim 65, Peterson discloses the method of claim 37, wherein the cable further comprises a ground wire (36-39) between the integral support (41) and the layer (44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/
Supervisory Patent Examiner of Art Unit 3729